UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5477

FRED GRIFFITH,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
Henry M. Herlong, Jr., District Judge.
(CR-94-465)

Submitted: November 21, 1995

Decided: May 24, 1996

Before WILKINSON, Chief Judge, MURNAGHAN, Circuit Judge,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. J. Preston Strom, Jr., United States
Attorney, Harold W. Gowdy, III, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Fred Griffith appeals his conviction under 18 U.S.C.A.
§ 924(c) (West Supp. 1995) for using a firearm during the commis-
sion of a drug trafficking crime. Griffith pled guilty to the offense,
and now appeals the district court's denial of his motion to withdraw
the guilty plea. Finding no error, we affirm.

Griffith was charged in a two-count indictment for the firearm
offense and for possession of marijuana under 21 U.S.C. § 841(a)(1)
(1988). The indictment arose from the work of government informant
Gary McSwain, who recorded a conversation he had with Griffith
concerning a drug transaction. As a result of the recording, police
officers searched Griffith's residence, finding more than eighteen
kilograms of marijuana and a .45 caliber Ruger pistol.

Griffith and the government selected a jury and prepared for trial.
On the morning of trial, though, Griffith entered guilty pleas on both
counts. The court conducted an appropriate inquiry pursuant to Fed.
R. Crim. P. 11, and accepted the pleas.

Three months later, at his sentencing hearing, Griffith moved to
withdraw the guilty plea for the firearms offense. Griffith claimed
government informant McSwain coerced Griffith to plead guilty by
intimidating him the night before trial with threats of harming Griffith
and Griffith's girlfriend. The district court denied Griffith's motion.

We review a district court's refusal to allow a defendant to with-
draw a guilty plea for abuse of discretion. United States v. Puckett,
61 F.3d 1092, 1099 (4th Cir. 1995). A defendant does not have an
absolute right to withdraw a guilty plea. United States v. Ewing, 957
F.2d 115, 119 (4th Cir.), cert. denied, 505 U.S. 1210 (1992). Rather,
the defendant must present a "fair and just reason" for the withdrawal.

                    2
Fed. R. Crim. P. 32(e). A "fair and just reason" is one that "essentially
challenges . . . the fairness of the Rule 11 proceeding." United States
v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (in banc), cert.
denied, ___ U.S. ___, 63 U.S.L.W. 3460 (U.S. Dec. 12, 1994) (No.
94-6055). However, an appropriately conducted Rule 11 proceeding
raises a strong presumption that the guilty plea is final and binding.
Id.

The court will consider several factors in determining whether to
withdraw a guilty plea: (1) whether there was a delay between the
entry of the plea and the filing of the motion; (2) whether the defen-
dant was assisted by competent counsel; (3) whether the defendant
credibly asserted his legal innocence; (4) whether the defendant
offered credible evidence that his plea was not knowing or voluntary;
(5) whether the withdrawal will prejudice the government; and (6)
whether the withdrawal will inconvenience the court and waste judi-
cial resources. United States v. Moore, 931 F.2d 245, 248 (4th Cir.),
cert. denied, 502 U.S. 857 (1991). The defendant carries the burden
of establishing a fair and just reason for withdrawal, even if the gov-
ernment has not shown prejudice. Lambey, 974 F.2d at 1393.

Consideration of these factors weighs against Griffith. First, three
months lapsed between the time he entered his plea and the time he
made the motion. See United States v. Craig, 985 F.2d 175, 178 (4th
Cir. 1993); Moore, 931 F.2d at 248. Second, Griffith did not assert
that he had incompetent counsel; in fact, he told that court that the
attorney was "very competent." Third, Griffith never credibly asserted
his legal innocence. Rather, through his attorney, he simply stated that
he wanted to challenge the firearms count of the indictment, and made
no declaration of actual innocence. Fourth, Griffith failed to offer
credible evidence that his plea was not knowing and voluntary. The
district court fully complied with the requirements of Rule 11 and
specifically asked Griffith whether he had been coerced or threatened
into pleading guilty. Griffith answered that he had not. As this court
stated in Lambey, an "appropriately conducted Rule 11 proceeding
. . . raise[s] a strong presumption that the plea is final and binding."
974 F.2d at 1394.

After consideration of these factors, we find that the district court
did not abuse its discretion by denying Griffith's motion to withdraw

                     3
his guilty plea. Accordingly, we affirm his conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4